Citation Nr: 0803119	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-07 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD) from July 24, 2002 
through February 26, 2007 and from May 1, 2007. 


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1971 to 
January 1988.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which 
granted service connection for PTSD and evaluated it at 30 
percent disabling.  The RO issued a notice of the decision in 
February 2003, and the veteran timely filed a Notice of 
Disagreement (NOD) with respect to the 30 percent rating in 
December 2003.  Subsequently, in February 2005 the RO 
provided a Statement of the Case (SOC), and the veteran 
timely filed a substantive appeal.  The RO issued 
Supplemental Statements of the Case (SSOCs) in July 2005, 
March 2007 and May 2007.  In the May 2007 SSOC, the RO 
granted a temporary total disability rating based on 
hospitalization in excess of 21 days for the period beginning 
February 27, 2007 through April 30, 2007.   

The veteran initially requested a hearing on this matter, but 
subsequently withdrew that request in writing in March 2005, 
pursuant to 38 C.F.R. § 20.704(e).  


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision; of the information VA 
failed to provide in a timely fashion, any resulting 
prejudice has been rebutted.

2.	From July 24, 2002 through September 18, 2002, the 
veteran's service connected PTSD was manifested by 
occupational and social impairment with reduced 
reliability and productivity; it was not productive of 
occupational and social impairment with deficiencies in 
most areas.

3.	From September 19, 2002 through October 10, 2006, the 
veteran's PTSD remained symptomatic but it was not 
productive of occupational and social impairment with 
reduced reliability and productivity.  

4.	From October 11, 2006 to through February 26, 2007 and 
from May1, 2007, the veteran's PTSD has been manifested by 
occupational and social impairment with deficiencies in 
most areas; it has not been productive of total 
occupational and social impairment.


CONCLUSIONS OF LAW

1.	From July 24, 2002 through September 18, 2002, the 
criteria for an initial rating in excess of 50 percent for 
PTSD, but no more than 50 percent, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 
4.126(a), 4.130, Diagnostic Codes 9440, 9411 (2007).  

2.	From September 19, 2002 through October 10, 2006, the 
criteria for an initial or staged rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, 
Diagnostic Codes 9440, 9411 (2007).  

3.	From October 11, 2007 through February 26, 2007, and from 
May 1, 2007, the criteria for a staged rating of 70 
percent for PTSD, but no more than 70 percent, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.125, 4.126(a), 4.130, Diagnostic Codes 9440, 9411 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
November 2004 and March 2006 letters sent to the veteran by 
the RO adequately apprised him of the information and 
evidence needed to substantiate the claim.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The November 2004 letter from the RO satisfies these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claim, namely, proof that his PTSD was 
more severe than currently rated.  This correspondence 
clearly disclosed VA's duty to obtain certain evidence for 
the veteran, such as medical records, employment records and 
records held by any Federal agency, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  This 
letter additionally apprised the veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the RO determined such to be necessary to make a 
decision on the claim.  It also specifically asked the 
veteran to provide VA with any other supporting evidence or 
information in his possession.  The Board thus finds that the 
veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim in the November 2004 
letter, and was provided with notice of the type of evidence 
necessary to establish a rating or effective date for the 
rating in a March 2006 correspondence.           

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
February 2003 RO decision that is the subject of this appeal 
in its November 2004 or March 2006 letters.  Where such a 
timing error occurred, the Board must presume that the error 
was prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 889 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, No. 06-7092 (Fed. 
Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.       

In the instant case, the Board determines that, 
notwithstanding the RO's belated VCAA notice, it cured this 
defect by providing complete VCAA notice together with 
readjudication of the claim, as demonstrated by the March 
2007 and May 2007 SSOCs.  Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of an SOC to cure timing of 
notification defect).  The veteran thus was not prejudiced by 
any defect in timing, as "the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, 19 Vet. App. at 
128.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive multiple VA examinations in December 2004 and 
November 2006, which were thorough in nature and adequate for 
the purposes of deciding this claim.  The Board finds that 
the medical evidence of record is sufficient to resolve this 
appeal, and the VA has no further duty to provide an 
examination or opinion.  38 C.F.R. §§ 3.326, 3.327.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations 

a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

With respect to evaluations for PTSD, 38 C.F.R. § 4.130 sets 
forth the applicable schedule of ratings for mental 
disorders.  38 C.F.R. § 4.130.  Specifically, Diagnostic Code 
9440 governs general disability ratings for mental disorders, 
to include PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9440; 
see 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this 
Code, a veteran will receive 30 percent rating for 
"[o]ccupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)."  38 C.F.R. 
§ 4.130, Diagnostic Codes 9411, 9440.   

A veteran will garner a 50 percent rating in the presence of 
"[o]ccupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships."  
38 C.F.R. § 4.130, Diagnostic Codes 9411, 9440. 

A claimant will generate a 70 percent evaluation with 
"[o]ccupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships."  38 C.F.R. § 4.130, 
Diagnostic Codes 9411, 9440.  

Finally, a 100 percent total disability rating will be 
secured by a veteran who experiences "[t]otal occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name."  38 C.F.R. § 4.130, Diagnostic 
Codes 9411, 9440.          

The Board acknowledges that symptoms recited in the criteria 
in the rating schedule for evaluating mental disorders are 
"not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for a higher rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id., at 443.  

Thus, in addition to these rating criteria, the GAF score, 
which represents the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness," is also important in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240, 
243 (1995).  Like an examiner's assessment of the severity of 
a condition, a GAF score assigned in a case is not 
dispositive of the evaluation issue; rather, the Board must 
consider the GAF score in light of the actual symptoms of the 
veteran's disorder, which provide the primary basis for the 
rating assigned.  See 38 C.F.R. § 4.126(a).

b. Fenderson Appeal
In the instant case, the veteran has challenged the initial 
disability rating for PTSD, as opposed to having filed a 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999) (noting distinction between claims 
stemming from an original rating versus increased rating).  
The veteran thus seeks appellate review of the RO's initial 
disability rating because of his dissatisfaction with it and 
objects to it as being too low.  See id.  

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id., at 126.  The Board gives 
consideration to all the evidence of record from the date of 
the veteran's claim.  See Fenderson, supra, at 126, 127.  
Additionally, "[w]hen after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the [veteran]."  38 C.F.R. § 4.3.  
"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis 

a. Factual Background
As noted in a March 2002 VA medical report, the veteran 
denied suicidal or homicidal ideations, but appeared 
argumentative at this time.  In other March 2002 VA medical 
notes, the veteran reported that he had insomnia, 
irritability, depressed mood, and difficulty socializing with 
others.   He appeared adequately groomed and dressed, and had 
no pressure or slurring of speech.  The veteran had a 
dysphoric mood, pleasant affect, and he displayed organized 
thinking that was goal-directed without psychotic content.  
He had good insight as well, but his memory and recall were 
only fair.     

In an August 2002 VA out-patient clinic note, the veteran 
denied any suicidal or homicidal ideations.  An August 2002 
Vet Center Intake Report indicated that the veteran appeared 
unkempt, suspicious, and defensive, had rapid, pressured 
speech, with impaired memory function.  At this time the 
veteran was oriented as to place and person.  However, he had 
an inappropriate affect, impaired judgment and agitated motor 
activity.  He also had poor concentration, but no 
hallucinations or delusions.  The veteran reported having 
sleep difficulties, but no suicidal or homicidal thoughts.  
He endorsed having hypervigilance and heightened startle 
response at times.  The veteran had been in jail for DUI and 
driving without a license.  The clinician assigned a GAF 
score of 31 to 40.      

As noted in November 2002 VA medical records, the veteran 
reported having nightmares, hyperarousal, irritability, 
insomnia, anxiety, paranoia, depressed mood and difficulty 
getting along with others.  At this point, he appeared well-
groomed, and had speech within normal limits; his speech and 
thoughts were logical and goal-directed.  He was euthymic 
with full-range affect and good insight/judgment.  The 
veteran denied suicidal or homicidal ideation, as well as 
delusions or hallucinations.  He received GAF scores of 45.  

In another November 2002 VA medical record, the veteran 
complained of his PTSD symptoms in a clear, concise manner.  
He reported that he slept only two to four hours nightly and 
had nightmares two to three times weekly.  The veteran also 
had drenching night sweats once per week, and he appeared 
angry and irritable.  He had been unemployed since March 2002 
and had been homeless off and on for a few years.  At this 
time, the veteran was casually dressed and well-groomed.  He 
was oriented as to time, place and person, his insight and 
judgment were intact as was his remote and recent memory, 
although he seemed to have problems with concentration.  
Based on these data, the clinician assigned a GAF score of 
50.        

As discussed in a December 2002 VA psychiatric examination 
report, the veteran complained of having memory loss and loss 
of concentration.  He had decreased sleep, energy and 
appetite, nightmares, paranoia, anxiety, interpersonal 
difficulties, and aggression.  He affirmed that he had past 
suicidal ideation, but none currently.  The veteran had been 
divorced four times and had four children, with whom he had 
no relationship.  He had a criminal record consisting of DUI 
and driving without a license.  At the time of this 
examination, the veteran appeared neatly dressed and 
adequately groomed.  He indicated that he had a good mood, 
with a congruent range of affect, and he had normal appearing 
speech and motor functions.  The veteran was fully oriented 
and able to discuss current events in fair detail.  He had 
anxious and depressive symptomatology.       

A January 2004 VA medical report indicates that the veteran 
was dressed in clean clothing, and communicated in a logical 
and coherent fashion.  He had no current psychosis, but he 
had stated that a few months before, he thought he had heard 
his sister-in-law scream for help in the night.  He had a 
subdued affect and depressed mood.  He received a GAF score 
of 55.    

March 2004 and November 2004 VA medical notes reflect that 
the veteran received GAF scores of 55.  At this time, the 
veteran reported that he was helping family members with yard 
work and interior projects.

The veteran underwent a VA psychiatric examination in 
December 2004.  The clinician did not review the claims file.  
In this report, the clinician noted the veteran's account of 
having continued nightmares, though they were occurring less 
frequently than before.  He lived with his brother and spent 
time with other relatives.  The veteran stated that his 
concentration had worsened, and that he could not hold a job 
because of his irritability, although he reported that he 
could work for his brother or sister, performing maintenance 
jobs a few times weekly.  He noted that he did not feel that 
he could work well around people, but that a work-at-home-
type position was more appealing and could allow him to work 
part-time.  In terms of his daily functioning, the veteran 
stated that he spoke on the phone with his siblings and 
girlfriend, and also watched television, played pool, 
performed karaoke, took walks and visited with neighbors.  
The veteran belonged to a veteran's group, but did not attend 
meetings.  

A mental status examination revealed that the veteran was 
alert and oriented as to person, place and time.  He 
displayed a mildly constricted affect, without significant 
signs of depression or anxiety.  At this time, the veteran 
denied homicidal or suicidal ideations, hallucinations or 
delusions.  He did not have a good memory for detail, 
although later in conversation he would recall such details.  

Based on these data, the clinician determined that the 
veteran had mild to moderate PTSD.  He specifically 
attributed the veteran's memory problem to the possibility of 
alcohol induced memory loss, and as for employment, the 
clinician found that the veteran could work part-time in a 
loosely structured environment from home or in a place that 
did not require regular contact with other people.  He did 
not believe that the veteran could work full time or in a 
place that required a regular 8-hour/5-day per week schedule, 
and assigned a GAF score of 65.         

R.F. submitted letters on the veteran's behalf in February 
2005 and in April 2006, wherein she described her experiences 
with the veteran.  She noted that he had night sweats, 
difficulty sleeping through the night and tended to kick and 
hit in his sleep.  She conveyed that he would forget to 
complete tasks and had difficulty maintaining focus.  He 
apparently had mood swings as well, manifested by depression, 
irritability and negativity.  The veteran also could not be 
in crowded places, as he would become very anxious and 
nervous, and could not socialize easily.  

As reflected in an October 11, 2006 VA medical report, the 
veteran received a GAF score of 60.  He lived with his 
brother and had just gotten out of jail on a charge of 
domestic violence and violating a restraining order from his 
wife.    

An October 12, 2006 VA medical record indicates that the 
veteran had contact with one daughter, but no contact with 
his other two children.  At this time the veteran received a 
GAF score of 40, and as of October 13, 2006, the veteran 
reported no suicidal ideation.  

As reflected in an October 17, 2006 VA psychiatric 
examination report, the veteran appeared mildly anxious, 
pleasant and cooperative.  He indicated that he felt 
stressed, but his affect appeared flexible and congruent.  He 
had speech and language at a normal rate and rhythm, and no 
tangentiality, incoherence or neologisms.  The veteran 
displayed no purposeless, repetitive or unusual movements, 
and his thoughts and perceptions were logical and goal-
directed.  He conveyed that he had experienced auditory 
hallucinations in the past, but none currently, and denied 
having delusions, homicidal or suicidal ideations.  The 
veteran did not display loose, self-contradictory or 
idiosyncratic associations, and he had some insight into his 
situation, although he had poor judgment by history.  Based 
on these data the clinician assigned a GAF score of 31.      

An October 18, 2006 VA medical note reflects a GAF score of 
38, and notes that the veteran had PTSD and alcohol 
dependence.  He had legal problems at this time, lack of 
steady employment and underlying anger issues.  

Subsequent October 2006 VA medical records disclose that the 
veteran had a GAF score of 60, that he was homeless and 
unemployed.  He attended individual and group therapy 
sessions.  During one such session, taking place on October 
24, 2006, it was noted that the veteran's mind seemed to 
drift from the topic of discussion and that he reported 
having memory and concentration problems.   

The veteran submitted to a VA examination on November 28, 
2006.  The examiner, who reviewed the veteran's claims file, 
noted the veteran's report that he had last worked in March 
2002.  In this regard, the veteran stated that he could not 
work because he would walk out, quit, not be able to complete 
projects and/or became stressed and angry.  He reported 
having spent 81 days in jail due to a domestic violence 
charge.  The veteran also noted that he would experience a 
euphoric period twice yearly, where he would become friendly 
and talkative.  He further stated that sometimes he heard 
sounds of voices at night, although he reported being aware 
that the voices were not actually present.  The veteran 
conveyed that he heard the sound of a person dragging his 
feet, but later actually identified this as part of a dream.  
He had combat-related nightmares and poor sleep, but no 
visual hallucinations.  The veteran complained of poor memory 
and he stated that he had irritability and angry outbursts, 
although he described his current mood as good.  He noted 
that he had no current suicidal ideation, but had thought of 
it in the past.  

A mental status examination revealed normal speech, and 
generally well-organized and directed speech.  He had poor 
judgment, but intact high cognitive functioning.  He was 
alert and oriented as to time, place, person and situation.  
The veteran displayed no formal thought disorder, and 
continued to deny current homicidal or suicidal ideation.  
Based on these data, the examiner assigned a GAF score of 45, 
and noted that "the veteran probably would be able to 
maintain gainful employment in a loosely supervised 
environment that involved little contact with the public 
should he be able to maintain sobriety for an extended period 
of time.  Obviously, the veteran's ability to be employable 
would depend upon abstinence."               

January 2007 VA medical notes disclose that the veteran 
entered the VA's Substance Use Disorders Program (SUDP) on 
January 16, 2007.  On entry, the veteran described having 
relationship problems with his wife, as the result of 
domestic violence charges against him, and noted that he was 
in contact with eight of his nine living siblings.  He also 
described experiencing very brief events of hearing voices of 
people talking when no one is there.  Such episodes would 
consist of hearing only a few words or someone calling his 
name, and the examiner concluded that "[t]hese events do not 
appear to reach clinical significance."  The veteran denied 
having any current visual hallucinations or suicidal or 
homicidal ideations, but he reportedly felt paranoid that 
people were against him or were talking about him, although 
he denied having any problems with his peers.  He denied 
having difficulty shopping, cooking or feeing himself, but 
noted that he had memory trouble, manifested by forgetting 
why he would enter a room, although he reported that 
eventually he would remember.  At this time, the veteran 
appeared well groomed, and he had logical and linear thinking 
without looseness of association.  He displayed a full-
ranging mood and affect and his speech was unremarkable.  
Based on these data, the clinician assigned a GAF score of 
45.  The veteran also initially reported having increasing 
flashbacks with a little more anxiety in a January 18, 2007 
VA medical note.

Throughout the program, the veteran attended various 
substance abuse lectures and discussion groups.  Clinicians 
repeatedly noted that the veteran appeared attentive, 
interested and responsive, and commented that he actively 
partook in the lecture discussions.   In addition, the 
veteran commented that initially he felt uptight around 
people in his program, but reported that, as he got to know 
them, he felt more comfortable with hope for the future.  

As reflected in a January 25, 2007 mental status examination, 
the veteran displayed satisfactory grooming and hygiene.  He 
had good eye contact, appropriate speech and affect, and a 
euthymic mood, with a good attitude, insight, motivation and 
cognitive functioning.  The veteran denied suicidal or 
homicidal ideations.  The examiner assigned a GAF score of 
45.  
  
Another January 2007 mental status examination revealed 
similar results, namely, an alert, awake and pleasant 
individual, with clean, tidy and casual dress.  The veteran 
had good eye contact and normal psychomotor activity, with 
normal speech, a good mood and euthymic affect.  The veteran 
had a goal-directed thought process, normal thought content, 
and experienced no delusions, hallucinations, suicidal or 
homicidal ideations.  He displayed good insight and intact 
judgment.  The veteran additionally had normal attention as 
well as appropriate language and fund of knowledge.        

The veteran underwent a mental status examination on February 
3, 2007, which revealed that he was alert, awake and 
pleasant.  His grooming appeared clean and tidy, he had good 
eye contact, normal speech, a good mood and euthymic affect.  
The veteran had a goal-directed thought process with normal 
thought content, and he reported no delusions, 
hallucinations, suicidal ideations or homicidal ideations.  
He had good insight and intact judgment, with an appropriate 
fund of knowledge as well as appropriate language and normal 
attention.  

In a February 16, 2007 VA medical report, a clinician 
observed that the veteran had satisfactory grooming and 
hygiene, as well as good eye contact and relevant, 
spontaneous speech.  He displayed an appropriate affect, 
within normal range.    

A February 27, 2007 VA medical report indicates that the 
veteran left the VA SUDP, and took a Greyhound bus to travel 
from this program, located in Grand Island, Nebraska to the 
VA PTSD Program in Topeka, Kansas.  Other late February 2007 
VA medical reports provided GAF scores of 53.   
 
On March 15, 2007, the veteran underwent a mental status 
examination, where he displayed an alert thought process, and 
orientation as to self, person, place, time and situation.  
The clinician noted that the veteran interacted with peers 
and staff.

Other March 2007 VA medical reports describe the veteran's 
attendance of and active participation in group meetings.  VA 
notes spanning March 5, 2007 to March 20, 2007 described the 
veteran's emotional tone for the week as generally anxious, 
where he had limited contact with peers and staffers.  

An April 1, 2007 VA medical report noted that the veteran 
interacted well with staff and peers at his in-patient 
facility.  It also stated that the veteran's family was 
supportive of him receiving such treatment.  

An April 5, 2007 VA medical note indicates that the veteran 
was alert and oriented x4 with normal speech rate and rhythm, 
tone and volume.  The veteran described his mood as "good," 
and he displayed a pleasant, appropriate affect; he was 
smiling.  As for his thought process and thought content, 
such was goal-directed, without evidence of hallucinations, 
delusions, suicidal or homicidal ideations.  The veteran's 
judgment as to his current emotional state appeared poor to 
fair, and he had grossly intact cognition.  He had received 
similar assessments in March 2007.    

As reflected in subsequent April 2007 VA medical notes, the 
veteran was alert and fully oriented.  The clinician at this 
time assessed him as being capable of caring for his own 
activities of daily living (ADLS), but it was noted that he 
had some insomnia.  At this time the veteran reported that 
his PTSD symptoms were fairly well managed, and he denied 
having had any problems with his peers or anger management.  
He continued to attend group meetings, wherein he actively 
participated, and he stated that the PTSD program had 
"helped fantastically," and rated his anxiety level as a 1 
or 2 of 10, instead of an 8/10.  The veteran denied having 
any suicidal ideations since 1994 and noted having improved 
sleep, energy and concentration.  He had decreased frequency 
and intensity of intrusive thoughts.  The veteran stated that 
he experienced discomfort when he thought people were behind 
him, and he last worked five years earlier.  He did not know 
whether he would work again in the near future.  

A mental status examination conducted at this time revealed 
that his grooming was good, and eye contact socially 
appropriate.  He denied all forms of hallucination, and his 
speech was unremarkable, without any sign of paranoia.  The 
veteran displayed logical and linear thinking without 
looseness of association.  He denied homicidal or suicidal 
ideation, intent or plan, and he appeared cooperative and 
personable.  The veteran displayed an affect and mood of full 
range and appropriate for the setting.  He had at least an 
average intellectual functioning.  Based on these data the 
clinician assigned a GAF score of 50.  

b. Discussion
The Board determines that the evidence weighs in favor of a 
rating of 50 percent, but no more than 50 percent, from July 
24, 2002 through September 18, 2002.  Specifically, as noted 
in the August 15, 2002 Vet Center Intake Report, the veteran 
appeared unkempt and defensive, and he exhibited rapid and 
pressured speech in addition to impaired memory function and 
impaired judgment.  Such symptoms, in the Board's view, 
elevate the veteran's rating to 50 percent, which encompasses 
many of these manifestations, to include disturbed speech and 
impaired judgment.  In addition, while the Vet Intake 
examiner expressly concluded that she could not precisely 
determine the veteran's GAF score, she did find that the 
veteran met the criteria range of 31 to 40, which represents 
major impairment in several areas.  In light of this low GAF 
score coupled with the veteran's symptomatology at this time, 
the Board concludes that a rating of 50 percent, but no more 
than 50 percent, is warranted for the time period spanning 
July 24, 2002 through September 18, 2002, the day before the 
next medical report of record, which reflected improving 
symptoms.  An evaluation of 70 percent is not warranted, as 
the veteran did not display deficiencies in most areas as a 
result of suicidal ideation, obsessional rituals that 
interfere with routine activities, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, spatial disorientation or 
other symptoms consistent with such a degree of functional 
impairment.   

The Board also determines that the evidence preponderates 
against a rating in excess of 30 percent from September 19, 
2002 through October 10, 2006.  In particular, throughout 
this time period, the veteran complained of sleep 
disturbances and depressed mood, which are consistent with a 
30 percent evaluation.  His full orientation, intact insight, 
judgment and remote and recent memory, as well as his well-
groomed appearance, normal speech and normal motor 
functioning align more closely with a 30 percent rating than 
any of the higher evaluations, which typically require 
impairment of short- and long-term memory, circumstantial, 
stereotyped or circumlocutory speech, impaired thinking, and 
neglect of personal appearance, among other symptoms.  He 
worked on projects around the house and visited with family 
members, relatives and neighbors in addition to partaking in 
hobbies such as karaoke and watching television, which all 
support a 30 percent evaluation and weigh against higher 
ratings where a greater level of social impairment is 
contemplated.  The veteran reported that he could shop, cook 
and feed himself, and although the December 2004 VA clinician 
determined that the veteran likely could not function in a 
regular work environment consisting of 8-hour days and 5-day 
weeks, he noted that the veteran could work from home in a 
loosely structured environment.  Such a finding suggests that 
the veteran had some occupational and social impairment, but 
that he otherwise could generally function satisfactorily 
within certain parameters.      

In addition, while the veteran's GAF scores fluctuated during 
the time between September 19, 2002 through October 10, 2006, 
from 45 in November 2002 (reflecting serious symptoms) to a 
high of 65 in December 2004 (reflecting only some mild 
symptoms), the general trend during this time appeared to be 
overall improvement.  Specifically, the veteran throughout 
such time consistently demonstrated normal speech, goal-
directed thought process, normal thought content, fine 
grooming, appropriate affect with range, and good insight.  
He lived with his brother, performed work duties from his 
home, and actively participated in group meetings and support 
groups, which further preponderates in favor of the 30 
percent rating and against a higher rating demonstrative of 
greater social or interpersonal impairment during this time 
frame.  

Further weighing against the claim for a rating in excess of 
30 percent for this time period from September 2002 to 
October 2006 is the total lack of reports of current suicidal 
or homicidal ideations or delusions.  In view of the 
foregoing, the Board cannot conclude that the veteran's PTSD 
was manifested by hallucinations, delusions, or homicidal or 
suicidal ideations, and therefore, a higher rating for this 
time period also is not warranted.                          

From October 11, 2006 through February 26, 2007, and from May 
1, 2007, the Board determines that the evidence weighs in 
favor of a rating of 70 percent, but no more than 70 percent.  
As an initial matter, with respect to the veteran's claim for 
a higher evaluation in excess of 30 percent from May 1, 2007, 
the Board first comments that although the medical evidence 
of record does not reflect dates of May 1, 2007 or after, the 
Board nonetheless determines that the voluminous evidence of 
record dated in the weeks and months immediately prior to May 
1, 2007 provides a sufficiently comprehensive view of the 
veteran's current mental state in order for the Board to 
adjudicate this aspect of the claim.  In addition, the 
veteran, through his accredited representative, submitted a 
Brief as recently as September 2007, wherein he made no 
mention of any additional supportive evidence forthcoming 
that he wished the Board to consider and made no request for 
the Board to hold open the record. 

Turning to the merits of this aspect of the appeal, the Board 
concludes that, from October 11, 2006 through January 26, 
2007, the evidence demonstrates that the veteran had 
exhibited such symptoms as periods of violence and impaired 
impulse control as contemplated under Diagnostic Code 9411 
for a 70 percent evaluation, as reflected by the fact that he 
had just been released from jail on a domestic violence 
charge.  During this time, he also displayed an inability to 
maintain effective relationships, as reflected by his 
estrangement from his children, which also weighs in favor of 
a 70 percent rating.  His persistently low GAF scores during 
this time, which ranged predominantly from 31 in October 2006 
to 45 in January 2007 and reflect impairment in several 
areas, such as work, family relations, judgment and mood as 
well as serious impairment of social or occupational 
functioning, further support the Board's finding.  The 
evidence preponderates against a 100 percent evaluation for 
this time period, given the fact that the veteran continued 
to deny having persistent delusions or hallucinations and did 
not exhibit gross impairment of thought process or 
communication, inability to perform activities of daily 
living, such as adequate grooming, and did not display memory 
loss of names of close relatives or self.       

In addition, the VA medical reports spanning February 27, 
2007 through April 2007 reflect that the veteran received GAF 
scores of 50 to 53, which denote serious to moderate 
symptoms, such as an inability to keep a job, no friends, and 
conflicts with peers and co-workers.  Such evaluations align 
with a 70 percent evaluation, but weigh against a 100 percent 
rating, given the fact that the veteran did not demonstrate 
gross impairment of thought process or communication, 
persistent delusions or hallucinations, intermittent 
inability to perform activities of daily living, to include 
maintenance of minimal personal hygiene, disorientation as to 
time and place, or memory loss of names of close relatives or 
self.  

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings. The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (emphasis added).  
There has been no showing by the veteran that his service-
connected PTSD has necessitated frequent hospitalizations 
beyond that contemplated by the rating schedule or has caused 
a marked interference with employment or other such factors.  
As noted in the recent November 2006 VA medical report, the 
clinician determined that the veteran would be able to 
maintain gainful employment, provided such employment 
required little interpersonal contact.  Thus, in the absence 
of such factors, the criteria for submission for assignment 
of an extraschedular rating for his PTSD pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).




ORDER

An initial rating of 50 percent for PTSD, but no more than 50 
percent, from July 24, 2002 through September 18, 2002, is 
granted, subject to the law and regulations governing the 
payment of VA monetary benefits.

An initial or staged rating in excess of 30 percent for PTSD, 
from September 19, 2002 through October 10, 2006, is denied.  
  

A staged rating of 70 percent for PTSD, but no more than 70 
percent, from October 11, 2007 through February 26, 2007; and 
from May 1, 2007, is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


